Fish, C. J.
The issues in the ease under review were the same as those on a former trial of the same case reviewed in Blackburn v. Lee, 137 Ga. 265 (73 S. E. 1), and the case on the last trial was tried in accordance with the .views of this court as expressed in the ease cited.
There was no merit in the assignments of 'error in the motion for new trial on the exclusion of evidence, or on excerpts from the charge to the jury, or on the failure to instruct them, in the absence of requests, as in-, dicated in the motion.
The verdict was authorized by the evidence, and the court did not err in refusing a new trial. Judgment affirmed.

All the Justices concur.